Title: From Thomas Jefferson to André Limozin, 5 May 1786
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris May 5. 1786.

I have for two months past been in England. On my return to this place, which was only on Sunday last, I found your favor of  March 17. I suppose the ship Hanover, which you therein mention as bound for Virginia, must be gone before this date. Monsr. La croix, the bearer of this, tells me he goes in a ship of yours bound to New York. By him therefore I send some small packages for America, and I shall always be glad to know when any vessels are to sail from your port for any part of America. I have never yet heard of the arrival in America of the vessel in which the two Fitzhughs went. If you have any news of it you will oblige me by communicating it to me, as I begin to have great disquietudes as well on their account, as on account of the important dispatches I sent by them. I have the honour to be with great respect Sir your most obedient humble servt,

Th: Jefferson

